      Case 2:20-cv-00796-GBW-CG Document 82 Filed 07/23/21 Page 1 of 1




                  expediIN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

RICHARD HAERTLEIN,

                    Plaintiff,

v.                                                            No. CV 20-796 GBW/CG

AMERIFIELD, INC., et al.,

                    Defendants.

                ORDER SETTING EXPEDITED BRIEFING SCHEDULE

      THIS MATTER is before the Court upon Plaintiff’s First Motion to Compel

Amerifield, Inc., (Doc. 81), filed July 22, 2021. IT IS HEREBY ORDERED that

Defendant may file a Response to Plaintiff’s Motion by July 30, 2021. Plaintiff may file a

Reply in support of his Motion by August 4, 2021.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
